Luke, J.
1. This case is controlled by the’ decision in National Bank of Savannah v. Evans, ante, 736, and, for the reasons therein stated, the judgment overruling the special demurrers therein pointed out is reversed. See also the answer of the Supreme Court to certified questions in National Bank of Savannah v. Evans, 149 Ga. (99 S. E. 123).
2. Under the foregoing ruling the court did not err in allowing the amendment to the petition.

,Judgment reversed.

Wade, C. J., and Jenkins, J., concur.